Citation Nr: 1613769	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966, including in the Republic of Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In December 2012 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with skin cancer during the course of the appeal period.

2.  The Veteran's skin cancer did not manifest during service or within a year of separation.

3. The Veteran did not serve in Korea at a time when herbicides were known to have been used along the demilitarized zone (DMZ) and the record does not show that the Veteran was otherwise exposed to herbicides.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2008 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and personnel records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Board has deemed a medical examination unnecessary for the instant claim because there is no evidence of an in-service injury or event or exposure to herbicides besides the Veteran's own statements.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the evidence of record does not show exposure to an identified herbicide or an in-service incidence of skin cancer, and the Veteran's skin cancer was not diagnosed until many years after separation from service, a remand for a VA examination is not necessary.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).   

In December 2012 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA requested verification of herbicide exposure from the Joint Services Records Research Center (JSRRC).  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran maintains that he was exposed to Agent Orange or other herbicides during his service in Korea from July 1964 to July 1965 and that he is therefore entitled to service connection for skin cancer. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including certain forms of cancer, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who, during active military service, served in a unit that operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971, in an area where herbicides were known to have been sprayed, shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).  

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

VA treatment records show the Veteran has been diagnosed and treated for melanoma in situ, squamous cell carcinoma, basal cell carcinoma and actinic keratosis during the course of the appeal period.  The Veteran contends that these conditions are due to exposure to herbicides during service.  The Veteran has maintained that he "was guarding an area with chemicals and explosives" and that "we were sprayed all the time."  The Veteran has also stated that while in Korea he was a company armorer, mail clerk and jeep driver, that he worked on the company's weapons and that he drove around the DMZ.

The Board does not find that the Veteran's diagnosed skin cancer warrants service connection.  Specifically, the Board finds that the Veteran was neither presumptively nor in effect exposed to herbicides and furthermore, that the Veteran's diagnosed skin cancers are not conditions for which exposure to herbicides confers presumptive service connection.  Furthermore, the Board finds that the Veteran's skin cancer did not manifest during service or within a year of separation.  

The Veteran's service treatment records do not contain complaints, diagnosis or treatment for any form of skin cancer.  The Veteran does not describe handling or spraying chemicals in his duties in Korea and there is no explanation or supporting documentation for his assertion that "we were sprayed all the time." The JSRRC was unable to confirm that the Veteran's unit was in any way involved in the use of herbicides during his service in Korea.  Indeed, aside from the Veteran's lay statements, the evidence of record in the Veteran's file and VA documentation on the subject does not suggest that Agent Orange or other herbicides were being used in Korea during the time period that the Veteran was stationed there.  While the Department of Defense has confirmed the use of Agent Orange as a defoliant in certain areas along the DMZ from April 1968 to August 1971, several years after the Veteran's separation from service, there has been no confirmation that Agent Orange or other herbicides were being sprayed along the DMZ prior to that time period.  Thus, the Board does not find that the Veteran was exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

However, the Board finds that even if the Veteran's exposure to herbicides was corroborated, that he still would not be entitled to service connection for skin cancer because none of the diagnoses he has received during the course of the appeal period are conditions identified by VA as being presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Thus, the Board finds that service connection for skin cancer is not warranted on a presumptive basis.  38 C.F.R. § 3.307(a)(6).  

Furthermore, there is no medical evidence in the Veteran's record indicating an association between the Veteran's diagnoses and herbicide exposure.  The Veteran has stated that a VA doctor "diagnosed [him] with Agent Orange," and that he continues to have residual complications from Agent Orange.  However the record does not indicate that any VA doctor has made such an assertion.

Finally, the record does not indicate, and the Veteran does not contend that his skin cancer manifested during service or within a year of separation.  Therefore service connection is not warranted on a direct basis.  38 C.F.R. § 3.303. 

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current skin cancer is related to service.  Accordingly, service connection for skin cancer is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for skin cancer, to include as due to herbicide exposure, is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


